



Form of

Stock Option Grant Notice







[NAME FIELD]

[ADDRESS FIELD]

[CITY, STATE, ZIP FIELD]




Stock Option Notice




Congratulations!  Dollar General Corporation’s Board of Directors has awarded
you the option to purchase shares of Dollar General common stock as follows:







Grant Date




# Options




Option Price




Grant Type




Expiration Date

    







Plan Information:  This non-qualified stock option has been granted pursuant to
the 1998 Stock Incentive Plan, as amended and restated on June 2, 2003, and
modified on August 26, 2003, and is subject to all the restrictions, conditions
and other terms contained in that Plan (See the Prospectus for a summary of the
Plan.  A copy is enclosed if this is your first Dollar General stock option
grant.)




Vesting Information:  You must be employed on each scheduled vesting date to be
entitled to this option.  This grant will vest in increments of ___% of the
represented shares as follows:
 

____% will vest on [date field]

____% will vest on [date field]

____% will vest on [date field]

____% will vest on [date field]




Expiration Information:  This option is not exercisable after the expiration
date set forth above, subject to earlier termination as provided in the Plan.




General Information:  Please review the enclosed Frequently Asked Questions. For
additional information, contact the Stock Services Line at _______________,
select option ___ followed by option ___ -OR- log on to your account at:




[INSERT CURRENT WEB ADDRESS]




If you are a new Dollar General optionee, your Personal Identification Number
(PIN) for the website, as well as the Stock Services Line, will be mailed to you
under separate cover.  Your user id for the stock option website is your 9 digit
Social Security number.

